Exhibit 10.1
TWENTIETH AMENDMENT, CONSENT AND WAIVER
TO CREDIT AGREEMENT
     This Twentieth Amendment, Consent and Waiver to Credit Agreement (this
“Amendment”) is entered into as of January ___, 2009 by and among Wellman, Inc.,
a Delaware corporation (the “Funds Administrator”) on behalf of itself and the
other borrowers under the Credit Agreement, each as a debtor and
debtor-in-possession (collectively, and together with the Funds Administrator,
the “Borrowers”), Deutsche Bank Trust Company Americas, as Administrative Agent,
and the other financial institutions party hereto.
RECITALS
     A. The Funds Administrator, the Borrowers, the Administrative Agent and the
Lenders are party to that certain Credit Agreement dated as of February 26, 2008
(the “Credit Agreement”). Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.
     B. The Funds Administrator, on behalf of itself and the other Borrowers,
the Administrative Agent and the undersigned Lenders wish to amend the Credit
Agreement on the terms and conditions set forth below.
     Now, therefore, in consideration of the mutual execution hereof and other
good and valuable consideration, the parties hereto agree as follows:
          1. Amendments to Credit Agreement. Upon the Effective Date (as defined
herein):
          (a) Section 1.1 of the Credit Agreement shall be amended by deleting
clause (a)(i) of the definition of “Borrowing Base” and replacing it with the
following:
“(i) the sum, without duplication, of (A) eighty five percent (85%) of the Value
of Eligible Accounts Receivable of each Borrower and (B) eighty five percent
(85%) of the aggregate insured amount (net of any deductibles) of the Specified
Accounts Receivable of each Borrower that have been insured in a manner
acceptable to Agent, plus”
          (b) Section 1.1 of the Credit Agreement shall be amended by deleting
clause (d) of the definition of “Eligible Accounts Receivable” and replacing it
with the following:
“(d) the Account, when aggregated with all other Accounts of such account debtor
(and any Affiliate thereof), exceeds thirty percent (30%) in face value of all
Accounts of Borrowers combined then outstanding, to the extent of such excess,
provided that Accounts insured in a manner satisfactory to the Agent, guaranteed
by a guarantor reasonably acceptable to the Agent or supported or secured by an
irrevocable letter of credit in form and substance satisfactory to the Agent,
issued by a financial institution satisfactory to the Agent, in each case,





--------------------------------------------------------------------------------



 



duly transferred, assigned or pledged to the Agent (together with sufficient
documentation to permit direct draws by or direct payments to the Agent), shall
be excluded for the purposes of such calculation to the extent of the face
amount of such letter of credit or, in the case of insurance or guarantees, as
determined by the Agent in its sole discretion; or”
          (c) Section 1.1 of the Credit Agreement shall be amended by adding the
following definition of “Specified Accounts Receivable”:
““Specified Accounts Receivable” shall mean accounts receivable related to the
Borrowers’ polyester fiber and engineering resins business of the following
account debtors: (a) Manufactures Kaltex SA de Tepeji Del Rio, (b) Zagis S A De
C V Tepeji Del Rio HG, (c) Coats Mexico S A de C V Deleg Tlalpan MX, (d) Tejidos
Xemla S A de C V Huejotzingo PU, (e) Compania Universal Textil, (f) R Belda
Llorens S A, (g) Ivatex S A de C V Atlixco PU, (h) O R V Manufacturing S P A,
(i) Hilaturas Mig, S.A. de C.V., (j) Cobback de Mexico SA de CV, (k) Puebla PU,
(l) Evelio Matrix Molina, (m) Jose Valeri Horms S A and (n) Grupo Textil Altex
de CV Azcapotzalco MX”.
          2. Representations and Warranties of the Borrowers. The Funds
Administrator, on behalf of itself and the other Borrowers, represents and
warrants that:
          (a) The execution and delivery of this Amendment by the Funds
Administrator, and the performance of this Amendment by the Borrowers, have been
duly authorized by all necessary corporate action and that this Amendment is a
legal, valid and binding obligation of the Borrowers enforceable against the
Borrowers in accordance with its terms, except as the enforcement thereof may be
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally;
          (b) Each of the representations and warranties of the Borrowers
contained in the Credit Agreement (treating this Amendment as a Loan Document
for purposes thereof) is true and correct on and as of the date hereof as if
made on the date hereof except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date; and
          (c) After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
          3. Consent. The Administrative Agent and the Lenders hereby agree that
notwithstanding the requirements set forth in Section 7.1(c) of the Credit
Agreement, the Borrowers shall be permitted until January 25, 2009 to deliver
their December 2008 financial statements (the “December 2008 Financial
Statements”); provided that the Borrowers’ failure to deliver the December 2008
Financial Statements to the Administrative Agent on or before January 25, 2009
shall constitute an immediate Event of Default under the Credit Agreement.

2



--------------------------------------------------------------------------------



 



          4. Waiver. The Administrative Agent and the Lenders hereby waive the
requirement set forth in that certain Nineteenth Amendment to Credit Agreement
dated as of December 19, 2008 that the Borrowers provide the Administrative
Agent with a liquidation budget to be utilized in the event that the
Reorganization Plan is not confirmed or the Consummation Date.
          5. Effective Date. This Amendment shall become effective as of
January 14, 2009 upon the execution and delivery hereof by the Funds
Administrator on behalf of itself and the other Borrowers, the Administrative
Agent and the Required Lenders (the “Effective Date”).
          6. Reference to and Effect Upon the Credit Agreement.
          (a) Except as specifically amended above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          (b) The execution, delivery and effectiveness of this Amendment
(i) shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Loan
Document, nor constitute a waiver of any Default or provision of the Credit
Agreement or any Loan Document, except as specifically set forth herein and
(ii) shall not give rise to any obligation on the part of the Administrative
Agent or the Lenders to further modify or waive any term or condition of the
Credit Agreement or any of the other Loan Documents or give rise to any defenses
or counterclaims to the right of the Administrative Agent or the Lenders,
subject to the terms hereof, to enforce their rights and remedies under the
Credit Agreement and the other Loan Documents. Except as expressly limited
herein, the Administrative Agent and the Lenders hereby expressly reserve all of
their rights and remedies under the Loan Documents and under applicable law with
respect to all existing and future Defaults. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.
          (c) The parties acknowledge that this Amendment embodies the entire
agreement and understanding among the Borrowers, the Administrative Agent and
the Lenders with respect to the subject matter hereof and supersedes all prior
discussions, agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter hereof.
          7. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.
          8. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
          9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first above written.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent
      By:   /s/ Dusan Lazarov         Name:   Dusan Lazarov        Title:   Vice
President              By:   /s/ David J Bell         Name:   David J Bell     
  Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



            WELLMAN, INC.
      By:   /s/ Keith R Phillips         Name:   Keith R Phillips       
Title:   Chief Financial Officer     

 